UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6538


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CALVIN ANTONIO SPENCER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:94-cr-00054-BR-1)


Submitted: October 26, 2021                                 Decided: November 10, 2021


Before WILKINSON and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Jennifer Claire Leisten, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Calvin Antonio Spencer appeals from the denial of his motion for compassionate

release. He asserts that the district court erred in considering the 18 U.S.C. § 3553 factors.

For the following reasons, we vacate and remand for further proceedings.

       We review the district court’s denial of a motion for compassionate release for an

abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), cert.

denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). “A district court abuses its

discretion when it acts arbitrarily or irrationally, fails to consider judicially recognized

factors constraining its exercise of discretion, relies on erroneous factual or legal premises,

or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted).

       The district court is authorized to reduce a term of imprisonment under 18 U.S.C.

§ 3582(c)(1)(A) if “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). When deciding whether to reduce a defendant’s sentence

under § 3582(c)(1)(A)(i), a district court generally proceeds in three steps. See United

States v. High, 997 F.3d 181, 185-86 (4th Cir. 2021). First, the court determines whether

“extraordinary and compelling reasons” exist to support a sentence reduction. Id. at 185

(quoting § 3582(c)(1)(A)(i)). Second, the court considers whether “a [sentence] reduction

is consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A). Finally, even if the court finds extraordinary and compelling

reasons to support relief, it retains the discretion to deny a defendant’s motion after

balancing the applicable § 3553(a) factors. High, 997 F.3d at 186. Here, the district court

                                              2
found that Spencer satisfied the first two steps but that the § 3553 factors weighed against

his release.

       Spencer identifies numerous factors that he raised in support of his request for

compassionate release that he asserts the district court failed to address in ruling on his

motion, including the programming Spencer had undertaken, his excellent disciplinary

record, and the lack of prison time served prior to his current stint. He also contends that

the district court improperly speculated that his projected release date was altered as the

result of misbehavior. While not providing any other reason for the altered release date,

Spencer noted that no evidence supported the court’s conclusion.

       In High, this Court held that, in accordance with the Supreme Court’s decision in

Chavez-Meza v. United States, 138 S. Ct. 1959 (2018), a district court is not required to

expressly acknowledge and address each of the defendant’s arguments in support of his

motion for compassionate release. High, 997 F.3d at 188-89. Instead, the district court

need only “set forth enough to satisfy [this] court that it has considered the parties’

arguments and has a reasoned basis for exercising its own legal decisionmaking authority,

so as to allow for meaningful appellate review.” Id. at 190 (alterations and internal

quotation marks omitted). We explained that, “as Chavez-Meza makes plain, there are

cases in which a minimal explanation suffices, while in other cases, more explanation may

be necessary.” Id. at 189 (internal quotation marks omitted). We also observed that we

previously had adopted a presumption (the “Legree 1 presumption”) “that the district court


       1
           United States v. Legree, 205 F.3d 724, 729-30 (4th Cir. 2000).

                                              3
sufficiently considered relevant factors in deciding a section 3582(c)(2) motion,” which

can be rebutted if the defendant presents “a significant amount of post-sentencing

mitigation evidence,” and we found the Legree presumption applicable to High’s relatively

simple case. Id. at 190-91 (internal quotation marks omitted).

       While the district court did not address all of Spencer’s arguments, under High and

Chavez-Meza, it would generally not be required to address more thoroughly the majority

of the arguments on which Spencer now relies. However, this case differs from High in an

important respect. In this case, the court, while not explicitly considering certain arguments

raised by Spencer, also relied upon speculation concerning an issue not briefed by the

parties. The district court noted the alteration of Spencer’s projected release date and stated

that it was potentially due to misbehavior. Upon remand, the trial court must address this

in a non-speculative fashion and in combination with the other arguments Spencer has

raised in support of his claim for compassionate release.

       We conclude the record requires “a more robust and detailed explanation” from the

district court. See High, 997 F.3d at 190 (internal quotation marks omitted); cf. McDonald,

986 F.3d at 412 (requiring additional explanation); Martin, 916 F.3d at 396-97 (same). We

express no opinion on the ultimate merits of Spencer’s claim.

       Accordingly, we vacate the district court’s order and remand for further

proceedings. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              VACATED AND REMANDED

                                              4